El Juez Asociado Sb. del Toro,
emitió la opinión del tribunal.
El presente es un recurso de apelación establecido contra una sentencia dictada por la Corte de Distrito de Ponce, con-denando a Francisco Ortiz (a) Churri, Braulio Aguilú, Edel-miro Huertas,. Juan Olivencia y Nieves Olivencia como auto-res de un delito de motín previsto en el artículo 359 del Código Penal, a pagar cada uno la multa de cien dollars y. en defecto *1197de pago a sufrir un día de cárcel por cada dollar que dejaren de satisfacer, no pudiendo exceder la prisión subsidiaria de noventa días.
Los apelantes alegaron por escrito y en el acto de la vista, qne la corte sentenciadora:
1°., actnó sin jurisdicción;
2°., erró al desestimar la excepción previa de qne los beodos, expuestos en la acusación no constituían delito público;
3°., erró al castigar bajo una sola acusación dos hechos-constitutivos de dos delitos de alterar la paz, y
4°., erró al apreciar las pruebas y al aplicar la ley.
El primero de los motivos alegados para sostener el re-curso o sea la falta de jurisdicción, se basa en que esta causa se originó en la corte de distrito y como el delito perseguido es menos grave, su conocimiento original correspondía a la corte municipal y"no a la de distrito.
Esta misma cuestión jurisdiccional ha sido resuelta por esta Suprema Corte en el caso de El Pueblo v. Adorno, decidido el 29 de noviembre de 1911, en el sentido de que las cortes de distrito tienen jurisdicción concurrente con las municipales, para conocer de los delitos menos graves, y la jurisprudencia establecida en dicho caso se acepta y confirma en el presente.
Examinemos el segundo de los motivos alegados. El artí-culo 359 del Código Penal comprendido en el Título XY del mismo, que trata de los “delitos contra la paz pública,” dice así:
‘ ‘ Todo empleo de fuerza o violencia, que perturbare la tranquilidad pública, o amenaza de emplear tal fuerza o violencia, acompañada de la actitud para realizarla en el acto, por parte de dos o más individuos,, obrando juntos y sin autoridad de ley, constituye un motín.”
Y el Fiscal en su acusación imputó a los acusados la comi-sión del siguiente hecho: “En la noche del 8 de noviembre-de 1910 y en el pueblo de Coamo, dentro del Distrito Judicial de Ponce, P. R., los referidos acusados (sus nombres), en unión de varios más desconocidos, obrando juntos y sin auto-*1198ridad de ley, se propusieron atacar a los individuos que se encontraban en y por los alrededores &el “Club Unionista”-que estaba en la calle del Comercio de dicha población de Coamo, y allí y entonces empleando fuerza y violencia lleva-ron a cabo su propósito atacando a las referidas personas, entre las que se encontraban (sus nombres), a quienes arro-jaron piedras y dispararon sus revólveres, hiriendo al joven José Felipe Santiago, al que produjeron una fuerte contusión en la cara, y ocasionando con tal motivo en la población la consiguiente alarma y perturbación de la paz pública. ’ ’
Basta examinar la acusación en relación con el precepto de ley penal que hemos transcrito, para concluir sin dificultad alguna que el hecho imputado a los acusados y apelantes, es constitutivo del delito público de cuya comisión los declaró culpables la corte sentenciadora.
Todas las circunstancias que exige la ley vigente en Puerto Rico para que se entienda perpetrado el delito de motín, están alegadas en la acusación, a saber:
1°., que sean dos o más los acusados;
2°., que obren juntos y sin autoridad de ley;
3°., que se emplee fuerza o violencia, o se amenace emplear tal fuerza o violencia acompañada de la actitud para reali-zarla en el acto, y
4°., que se perturbe la tranquilidad pública.
Estudiemos el tercero de los motivos alegados.' Es cierto que según se demuestra por la prueba, hubo dos ataques al Club Unionista o a las personas que se encontraban en él o en los alrededores del mismo, mediando entre uno y otro algunos minutos, y que varios testigos declaran que vieron a unos acu-sados en el primer ataque y a otros en el segundo, pero esto no quiere decir que tratándose como se trata de un delito de la naturaleza del motín, tales ataques constituyan distintos actos que deban alegarse separadamente como diferentes de-litos. Una fué la intención que guió a los acusados a actuar juntos en el sentido en que lo hicieron y el conjunto de actos por ellos realizados tendentes todos al empleo de fuerza y *1199violencia perturbadoras de la tranquilidad pública, es lo qne constituye el delito perseguido y castigado en esta cansa.
Examinemos el cuarto y último de los motivos alegados, o sea el de que la sentencia es contraria a las pruebas y a la ley.
El Hecho de la existencia del motín en la fecha y en el sitio designados en la acusación, es evidente. La prueba de la participación de cada uno de los acusados y apelantes puede resumirse así: l. Francisco Ortiz (a) Churri, fué visto con una piedra por el testigo Larrauri y el testigo Fernández lo vió tirar piedras; 2. Braulio Aguilú, fué visto disparando su revólver por los testigos Pasalacqua, Fernández y Ber-múdez; 3. Edelmiro Huertas fué visto disparando' su revolver por los testigos Pasalacqua y Fernández, y 4. Juan Olivencia y, 5. Nieves Olivencia, fueron vistos por el testigo Larrauri cada uno con una raja de leña, y el testigo Fernández los vió tirando piedras.
El juez sentenciador no obstante la prueba de los acusados y apelantes tendente a demostrar que ellos no tomaron par-ticipación en el hecho investigado, creyó a los testigos de cargo y basó en sus testimonios su declaración de culpabildad.
El hecho de que el juez absolviera a uno de los acusados por abrigar duda razonable con respecto a su culpabilidad, a pesar de existir contra él la misma prueba que contra los acusados Aguilú y Huertas, no es suficiente para que nosotros podamos resolver que necesariamente también debió existir la misma duda con respecto a la culpabilidad de Huertas y Aguilú y que en su consecuencia debieron ser absueltos. El juez sentenciador pudo escuchar a cada uno de los testigos y observar su manera de declarar, su actitud con respecto a cada uno de los acusados, su interés, y basar finalmente su juicio en un examen concienzudo e imparcial de todas las pruebas practicadas. ' El tuvo dudas con respecto a la cul-pabilidad de uno de los acusados y lo absolvió, y él tuvo la certeza de la culpabilidad de los otros y los condenó, y como no se nos ha demostrado que al- actuar así obrara movido por pasión, prejuicio o parcialidad, o que apreciara el efecto de *1200la evidencia de nn modo arbitrario, debemos aceptar sn sen-tencia como la justa y procedente.
No apareciendo, pues, que se baya cometido ningún error-fundamental en esta causa, debe declararse sin lugar el re-curso interpuesto y confirmarse la sentencia apelada.

Confirmada. ■

Jueces concurrentes: Sres Presidente Hernández, y Aso-ciados MacLeary, Wolf y Aldrey.